Citation Nr: 0844606	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected PTSD, for the rating period from May 19, 
1971, through September 29, 2002.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which effectuated an October 2005 Board decision by granting 
an earlier effective date of May 19, 1971, for a grant of 
service connection for PTSD.  In the December 2005 rating 
decision, the RO assigned a noncompensable (zero percent) 
disability rating, effective May 19, 1971, through September 
29, 2002.  The veteran disagreed with the initial, 
noncompensable rating and submitted a timely notice of 
disagreement and substantive appeal as to that issue.  

In June 2006, the veteran testified before a Decision Review 
Officer (DRO) at a hearing at the RO.  A transcript of the 
hearing is associated with the claims file.  

In a September 2007 decision, the Board determined that an 
increased rating of 10 percent was warranted for service-
connected PTSD, for the rating period dated May 17, 1971, to 
September 29, 2002.  In November 2007, the RO issued a rating 
decision effectuating the September 2007 Board decision by 
granting a 10 percent rating, effective May 1971 to September 
2002, and a 100 percent disability rating, effective 
September 30, 2002.  

The veteran then appealed the September 2007 Board decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  
While the case was pending at the Court, the veteran's 
attorney advised the Court of the death of the veteran.  In 
April 2008, the Court issued a Memorandum Decision vacating 
the September 2007 Board decision and dismissing the judicial 
appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


 
FINDINGS OF FACT

1.  The claims file contains a certificate of death showing 
the veteran, who was the appellant in this matter, died in 
January 2008.  

2.  The death of the veteran during the pendency of his 
appeal renders this case moot.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 27 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  The Board notes that, by rating action in 
August 2008, the RO granted a claim for service connection 
for the cause of the veteran's death.  




ORDER

The appeal is dismissed.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


